Case 5:15-cv-11963-MAG-APP ECF No. 72, PageID.1348 Filed 02/11/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

WILLIE ROSE, #235893,

                      Petitioner,

                                                    CASE NO. 15-11963
v.                                                  HONORABLE MARK A. GOLDSMITH

CATHERINE BAUMAN,

                  Respondent.
__________________________________/

                              OPINION & ORDER
     (1) DENYING PETITIONER’S MOTION TO ALTER OR AMEND (DKT 70) AND (2)
              DENYING PETITIONER’S MOTION FOR RECUSAL (Dkt. 71)

        This matter is before the Court on two motions by Petitioner Willie Rose. The first is a

motion to alter or amend several of the Court’s prior orders (Dkt. 70). The second is a motion

demanding that the undersigned recuse himself from the case (Dkt. 71). Both motions are denied.

              I. THE MOTION TO ALTER OR AMEND PREVIOUS ORDERS

        Petitioner’s motion to amend or alter several of the Court’s previous orders, brought

pursuant to Federal Rule of Civil Procedure 59(e) and Local Rule 7.1, must be denied. Successful

motions for reconsideration require that the movant “demonstrate a palpable defect” and “show

that correcting the defect will result in a different disposition of the case.” E.D. Mich. L.R.

7.1(h)(3). A motion for reconsideration presenting issues already ruled upon by a district court,

either expressly or by reasonable implication, will not be granted. Hence v. Smith, 49 F. Supp. 2d

547, 550 (E.D. Mich. 1999); Czajkowski v. Tindall & Assoc., P.C., 967 F. Supp. 951, 952 (E.D.

Mich. 1997). Petitioner raises only such issues in his motion. The Court properly denied habeas

relief and post-judgment relief for the reasons stated in its prior opinions and orders. Petitioner




                                                1
Case 5:15-cv-11963-MAG-APP ECF No. 72, PageID.1349 Filed 02/11/21 Page 2 of 4




fails to meet his burden of showing a palpable defect by which the Court has been misled and his

burden of showing that a different disposition must result from a correction thereof, as required by

Local Rule 7.1(h)(3).

       Moreover, the United States Court of Appeals for the Sixth Circuit has recently issued an

order denying Petitioner’s request for a certificate of appealability and denying his request for

authorization to file a second or successive habeas petition. Rose v. Campbell, Nos. 20-1187/20-

1220 (6th Cir. June 18, 2020). As a result, no further pleadings should be filed in this case; any

future pleadings may be stricken. Additional requests for appeal or review should be directed to

the Sixth Circuit. This case remains closed.

                                II. THE MOTION FOR RECUSAL

        Petitioner also filed a motion seeking an order that the undersigned recuse himself

pursuant to 28 U.S.C. § 455(a) and § 455(b)(1). Those portions of the statute state the following:

       (a) Any justice, judge, or magistrate judge of the United States shall disqualify
       himself in any proceeding in which his impartiality might reasonably be questioned.

       (b) He shall also disqualify himself in the following circumstances:
           (1) Where he has a personal bias or prejudice concerning a party, or personal
           knowledge of disputed evidentiary facts concerning the proceeding . . .

28 U.S.C. § 455.
       “[A] judge is presumed to be impartial, and the party seeking disqualification bears the

substantial burden of proving otherwise. . . . The burden is not on the judge to prove that he is

impartial.” Scott v. Metro. Health Corp., 234 F. App’x 341, 352 (6th Cir. 2007) (internal quotation

marks and citation omitted). A motion under § 455 does not require a court to accept, as true,

factual allegations made by the party seeking recusal; rather, a court is free to make credibility

determinations and contradict the party’s alleged facts with facts drawn from the judge’s own

personal knowledge. Id. at 353-354. Furthermore, “bias cannot be inferred from a mere pattern



                                                 2
Case 5:15-cv-11963-MAG-APP ECF No. 72, PageID.1350 Filed 02/11/21 Page 3 of 4




of rulings by a judicial officer, but requires evidence that the officer had it ‘in’ for the party for

reasons unrelated to the officer’s view of the law, erroneous as that view might be.” Id. at 359

(internal marks and citation omitted).

       Petitioner attempts to do exactly what Scott prohibits—use adverse rulings alone to support

the inference that the undersigned is biased against him. See Recusal Mot. at 5 (arguing that the

Court’s previous order could not be explained by any rational basis, except to cause Petitioner

legal injury); id. at 8 (“By Judge Goldsmith declaring that Rose’s 60(b)(6) motion was untimely

in violation of [precedent] when it clearly wasn’t[,] reasonable jurist [sic] could conclude that

Judge Goldsmith has a personal bias and interest in seeing this case come to a close that he

personally prefers . . .); id. at 9-10 (“In other words there can not [sic] be a rational basis made for

these actions except for judicial bias interest [sic] in seeing this case come to a personal desired

outcome which favors the state.”).1 He offers no theory, much less any proof, explaining why the

undersigned would be biased against him.

       Against this complete lack of evidence, the undersigned weighs his assured knowledge that

he has not acted with any bias, and has instead impartially endeavored to apply the law correctly

to the facts of this case. Petitioner has not met his substantial burden of proving that the

undersigned has failed to act with impartiality. Accordingly, Petitioner’s motion is denied.

                                          III. CONCLUSION

       For the reasons stated above, Petitioner’s two motion (Dkt. 70, 71) are denied.

       SO ORDERED.

Dated: February 11, 2021                               s/Mark A. Goldsmith
       Detroit, Michigan                               MARK A. GOLDSMITH
                                                       United States District Judge


1
 Capitalization errors in quotations from Petitioner’s motion have been corrected, without notation
in each instance.


                                                   3
Case 5:15-cv-11963-MAG-APP ECF No. 72, PageID.1351 Filed 02/11/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on February 11, 2021.

                                                     s/Karri Sandusky
                                                     Case Manager




                                                4
